Citation Nr: 1103953	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  08-39 101	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability, to include hiatal hernia and gastroesophageal reflux 
disease (GERD).



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

The Board remanded the case for additional development in 
November 2009.  The case was returned to the Board in January 
2011.  The Veteran submitted additional argument in support of 
his claim that was received at the Board that same month.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) are missing 
and presumed destroyed.

2.  The Veteran's currently diagnosed hiatal hernia and GERD were 
first identified many years after service and are not shown to be 
related to his military service.


CONCLUSION OF LAW

The Veteran does not have a gastrointestinal disability, to 
include hiatal hernia and GERD, that is the result of disease or 
injury incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veteran served on active duty from May 1951 to May 1953.  He 
had no overseas or combat service.  The Veteran's service 
treatment records (STRs) are missing according to information 
provided by the National Personnel Records Center (NPRC).  It 
appears that the STRs may have been destroyed in a 1973 fire at 
the NPRC.  Under such circumstances, there is a heightened duty 
to search for medical information from alternative sources in 
order to reconstruct the STRs.  Moore v. Derwinski, 1 Vet. App. 
401, 406 (1991); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  
The Board is also under a duty to advise the claimant to obtain 
other forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 
Vet. App. 619, 620 (1992).

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases the 
Board's obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the veteran.  Russo v. 
Brown, 9  Vet. App. 46 (1996).  

The Veteran initially sought service connection for a hiatal 
hernia, along with several other issues, in November 1990.  He 
reported treatment for a hiatal hernia at VA medical centers 
(VAMC) in Hines and Lakeside, Illinois.  He was unsure of the 
dates of treatment at the time. 

Records from Edgewater Hospital, for treatment provided from 
November 1974 to January 1975, show that the Veteran was 
initially thought to have acute gastroenteritis.  He complained 
of pyrosis on admission.  However, his final diagnosis was acute 
appendicitis.  Of note was a chest x-ray from November 1974 that 
showed no evidence of a rib fracture.  

The Veteran was afforded a VA examination in January 1991.  He 
again reported prior treatment for a hiatal hernia at Hines VAMC.  
He also reported that he suffered from heartburn all of the time.  
The examiner noted that the Veteran's STRs were not available for 
review; nor was the claims folder.  The Veteran said that he 
could not remember the dates of treatment at Hines but said he 
was seen about six or seven months after his discharge from 
service.  He said he had had an upper gastrointestinal (GI) 
series that showed a hiatal hernia.  The Veteran reported he was 
seen on an outpatient basis several times but stopped going.  He 
said he had not had any other treatment but then said he had seen 
a private doctor but had not had any treatment since 1985.  He 
took over-the-counter (OTC) medications to relieve his symptoms.  
The Veteran told the examiner that he only ate one meal a day.  
The examiner commented that the Veteran was markedly obese for 
only eating one meal a day.  

The Veteran was scheduled for several tests, to include an upper 
GI series and barium swallow.  The examiner provided a diagnosis 
of moderate exogenous obesity and a tentative diagnosis of hiatal 
hernia pending the results of the scheduled tests.  The report 
was annotated that the Veteran failed to report for his scheduled 
tests.  The examiner then added that, in light of the Veteran's 
failure to report for his tests, the examiner's diagnosis was 
incomplete.

The Veteran's claim for service connection was denied in April 
1991.  The bases for the denial was that a hiatal hernia was not 
shown in service and first demonstrated too long after service to 
be considered related thereto.

The Veteran was granted entitlement to nonservice-connected 
disability pension benefits in April 1991.  He submitted evidence 
of his income in the intervening years, to include evidence that 
he was in receipt of disability benefits from the Social Security 
Administration (SSA).

The Veteran sought to reopen his claim for service connection for 
a hiatal hernia in January 2007.  He submitted several statements 
along with his claim.  He stated that he believed he was entitled 
to service connection for several disabilities that he said were 
related to his military service from May 1953 to May 1955.  He 
noted that he had been informed that his STRs were missing.  He 
felt that it was wrong for VA to say his claimed disabilities 
were not service connected if his STRs were missing.  He listed 
several conditions, to include his hiatal hernia as well as a 
fracture of the left [sic] rib, as being due to his military 
service.

In another statement he repeated his assertion of seeking VA 
medical treatment soon after his discharge.  He said he went to 
Hines VAMC and was told that he had a hiatal hernia.  The Veteran 
also said that he had heartburn in service and that it worsened 
during his active duty.  He said his dinner would sometimes come 
back up while he slept.  The Veteran also alleged that a VA 
employee at the Hines VAMC asked him to sign some papers to say 
that he did not have this condition in service.  He said he was 
naïve at the time and signed the papers.  The Veteran further 
alleged that when he was treated for his appendicitis, the 
doctors told him that, during his surgery they looked at his 
esophagus and told him he had a lot of scar tissue in his 
esophagus.

In regard to several other issues claimed at the time, the 
Veteran noted that there was no family history for the claimed 
disability, but he had it.  It was implied that this had to be 
because of his military service with no other basis offered.

The RO wrote to the Veteran to ask him to identify sources of 
treatment for his then claimed hiatal hernia in March 2007.  The 
Veteran responded in May 2007.  He noted that the RO was 
attempting to obtain records from Hines VAMC.  The Veteran said 
that he had also sought treatment at Lakeside VAMC for the period 
from 1955 to 1969.  He also asked that the RO get records from 
the Tomah, Wisconsin, VAMC for the period from 2006 to the 
present.

Private treatment records identified by the Veteran were 
obtained.  They were from several sources and mainly related to 
treatment for medical complaints unrelated to the issues on 
appeal.  The records date from 1993 to 2007.  The earliest 
mention of a GI-related disorder in the records is from the 
Gundersen Clinic in an endocrinology note from November 1999.  
The Veteran was noted to have a history of hiatal hernia.  No 
diagnosis was made at that time.  The Veteran was evaluated for 
complaints of nausea and vomiting in June 2000.  The treatment 
entry did not list a hiatal hernia or GERD as a complaint or as a 
finding.  Later records from other sources noted that the Veteran 
should continue to take Nexium for his GERD.  There were no 
entries that provided a date certain of the onset of the GERD or 
hiatal hernia.  

The Veteran submitted several additional statements in May 2007.  
The Veteran said he believed his hiatal hernia began during a 
training maneuver.  His group was using explosives to remove a 
tree trunk and destroy roads.  He related that they were told to 
"hit it" fast when debris and tree parts were flying through 
the air.  He said he did not remember what he landed on but 
vaguely remembered some pain.  The Veteran said he did not report 
this because he thought the pain would go away.  He then listed 
"fractured rib" in his statement.  

VA treatment records for the period from June 2000 to December 
2009 were associated with the claims folder.  The initial entry 
from July 2000 noted that the Veteran gave a history of having a 
hiatal hernia.  An entry from June 2001 noted that the Veteran 
was moving to Florida; however, he was again seen in at the Tomah 
VAMC in June 2006.  The Veteran reported having had an 
esophagogastroduodenoscopy (EGD) in 2005 that showed a hiatal 
hernia.  He said his doctor told him no treatment was required.  
He was treated for GERD symptoms in November 2009.  He reported 
that he had had heartburn for years but complained of severe 
heartburn after eating some deep fried foods.  He reported that 
the OTC Nexium he took was not working well.  He was seen for a 
routine evaluation in January 2008 where he received a diagnosis 
of GERD.

The results of an upper GI series with KUB (kidneys, ureters, 
bladder) done in February 2008 were included.  The impression was 
that the Veteran had a medium-sized sliding hiatus hernia without 
discrete GE reflux.  The report also indicated that there was no 
evidence of a gastric ulcer or mass.  No esophageal ulcers were 
noted and the esophagus was said to be normal in caliber.

The Veteran was afforded a VA examination in February 2008.  The 
claims folder was reviewed as part of the examination 
preparation.  The Veteran told the examiner about the incident 
where there was a simulation during training and he dove to the 
ground and landed on a rock under his abdomen.  He said he 
experienced a sore chest and abdomen but went back to full duty.  
The Veteran said he had an upper GI series at Hines VAMC in 1955 
and was diagnosed with a hiatal hernia.  The Veteran also said he 
had an appendectomy in 1975 and began to use antacids on an as 
needed basis.  The examiner noted the prior VA examination report 
from 1991.

The Veteran said that, over the years his heartburn increased and 
he began to have occasional nocturnal reflux with his weight 
gain.  As his weight gain continued his symptoms continued to get 
worse until he went on Nexium.  The Veteran said this resolved 
his symptoms.  The Veteran still experienced symptoms weekly.

The examiner stated that it was less likely than not that the 
Veteran's GERD was related to complaints of heartburn in service.  
He said the rationale for his opinion was based on the medical 
evidence of record, the results of the 1991 examination, the lack 
of any treatment from 1955 to 1974 and from 1974 to 1991.  The 
examiner said that a hiatal hernia was a normal anatomic finding 
at x-rays as interpreted in the 1990s according to the present 
medical literature.  He also said that GERD was a common and 
obesity-related diagnosis that was age apropos per a 2002 private 
entry.

The Veteran's claim was denied in February 2008.   He submitted 
his notice of disagreement (NOD) in March 2008.  He said he 
disagreed because VA was unable to find his STRs.  He felt that 
because his STRs were missing, he should be given the benefit of 
the doubt.  He again repeated his assertion that he had been 
treated at Hines/Lakeside from his discharge until the early 
1960s.  

The Board remanded the case for additional development in 
November 2009.

The RO obtained the Veteran's records from the SSA in December 
2009.  The records show the Veteran's primary disability as 
organic brain syndrome and a disability onset date of June 1991.  
The records consisted of copies of VA examination reports from 
1991 as well as private records from several sources dating from 
1990.  Of note are records from Highland Park Hospital dated in 
July 1990.  The Veteran passed out at the hospital while 
undergoing pre-surgery screening.  He suffered a fracture of the 
left orbit.  A chest x-ray at that time said there was a possible 
fracture of the 10th rib.  No old fractures were noted.  Neither 
a hiatal hernia nor GERD were diagnosed during that period of 
hospitalization.

A private treatment entry from M. Katz, M.D. noted that the 
Veteran gave a history of a hiatal hernia and, in the past, the 
use of Naprosyn caused him a great deal of difficulty.  This 
history was provided in relation to treatment for a right 
shoulder problem in March 1990.  The SSA records also contain a 
report from the Mayo Clinic that addressed the Veteran's 
visual/eye examination.  This was done after the injury suffered 
by the Veteran in his fall in July 1990.  There is no report from 
the Mayo Clinic regarding a GI-related disorder.  

The SSA records do contain an activities of daily living 
questionnaire.  The Veteran reported that he did not sleep well 
due to his hiatal hernia in October 1991.  A disability 
examination from October 1991 noted that the Veteran gave a 
history of hiatus hernia with heartburn and pyrosis.  In the list 
of assessment/diagnoses the examiner said the Veteran had a 
history of hiatus hernia and reported significant abdominal pain 
and regurgitation because of it.  The examiner said there was no 
evidence of any abdominal pain on examination.  

The Veteran was afforded a VA examination in May 2010.  The 
examiner noted she had made a review of the claims folder as part 
of the examination.  The examiner noted that the Veteran was a 
poor historian as he had been diagnosed with organic brain 
syndrome by a Dr. Epner in June 1991 [sic].  The Board notes that 
the Dr. Epner signed the October 1991 SSA examination report 
referenced, supra.  The examiner said the Veteran had a problem 
remembering his medical history and gave contradictory answers.  
The Veteran's wife was with him but she was not married to him at 
the time in question and had suffered a stroke and had memory 
problems of her own.  

The Veteran related the incident in service where he said he fell 
on his abdomen/chest and said this caused a hiatal hernia.  The 
Veteran said he was diagnosed at Hines shortly after service.  
The Veteran also reported that he began to experience reflux in 
his mouth in 1985.  He then told the examiner he could not 
remember when it started and gave dates of 1995 and 2000.  He 
reported heartburn in service but said he never sought treatment.  
The examiner noted that the Veteran reported that he had 
esophageal dilation done in 2004 and three times since then.  
However, the Veteran could not remember where or when.  The 
examiner noted the results of the EGD of February 2008 and the 
prior diagnoses of GERD.  The examiner's pertinent diagnoses were 
hiatal hernia and GERD with heartburn.

The examiner said she had reviewed the claims folder to include 
VA and private records, the history as provided by the Veteran 
and up-to-date online current medical literature.  She also noted 
that she had 19 years of medical experience.  The examiner said 
there was no objective evidence to support the Veteran's claim of 
hiatal hernia being caused by or aggravated by his military 
service.  She said the Veteran is obese and GERD is a common 
obesity-related diagnosis.  The examiner said the records failed 
to show that the Veteran's GERD was caused or aggravated by his 
military service.  

The Veteran submitted a statement wherein he responded to the VA 
examiner's comments about his inability to remember specific 
information.  He said it was difficult to remember everything 
exactly after 56 years.  He said that his heartburn, referred to 
as his "GERD starter", began in late 1954 to early 1955 and 
gradually got worse.

Additional VA records for the period from January 2010 to October 
2010 do not contain any evidence relevant to the etiology of the 
Veteran's claimed hiatal hernia or GERD.

The Veteran was issued a supplemental statement of the case 
(SSOC) in November 2010.  The SSOC noted the evidence of record 
and continued the denial of service connection.  The SSOC noted 
that a N. Allen, M.D. had been asked if the Veteran had a GI 
disorder and had responded that there was no record or any 
complaints of any gastrointestinal problems or resulting 
complications in 1990.  The Board notes that this statement was 
contained in the SSA records and reflects Dr. Allen's response to 
a query made of him by SSA.

As noted in the Introduction, the Veteran submitted a statement 
that was received at the Board in January 2011.  He repeated his 
assertion of being examined at Hines VAMC between 1957 and 1968 
and being diagnosed with hiatal hernia.  He said this was where 
he learned the term.  He said that he had requested his records 
from Hines but was told they could not find them.  The Veteran 
then said that, when VA requested the records, Hines found 
records from the 1990s.  He noted that a VA examination had found 
evidence of a hiatal hernia.  He also said he disputed 
Dr. Allen's opinion as the doctor was a neurologist and never did 
any GI examinations.  

Finally, as noted, the Veteran has made multiple assertions that 
he received VA treatment shortly after service.  Initially he 
claimed it was at Hines VAMC.  He later said he also received 
treatment at Lakeside VAMC.  He provided varying dates for the 
claimed treatment but, in general, it was from 1953 to 1969.  The 
RO made multiple queries to both the Hines and Lakeside VAMCs 
with negative replies to all requests for records from the 1950s 
to 1960's.  The RO completed a formal finding of unavailability 
of records from Lakeside VAMC in January 2008.

The RO wrote to the Veteran in regard to queries to Hines in 
January 2008 and again in May 2008.  The letters explained the 
efforts made to find the records were unsuccessful and that the 
Veteran should submit the records if he had them.  The Veteran 
responded to the January 2008 letter that same month.  He said he 
had been able to locate the Hines records.  

The RO also completed a formal finding of unavailability of 
records from Hines VAMC in June 2008.  The Veteran was notified 
again of these findings by way of the SSOC of November 2010.  
(The Board notes that, contrary to the Veteran's statement, no 
records from Hines VAMC for the 1990s have been located.)


II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110, (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may 
be granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States Court 
of Appeals for Veterans Claims (Court) or the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), lay 
observation is competent.  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

As noted the Veteran served on active duty from May 1953 to May 
1955.  He did not submit a claim for VA benefits prior to his 
initial claim in November 1990.  This was after he had suffered 
debilitating injuries in a fall that lead to a finding of total 
disability by SSA.  In particular, he was determined to have 
organic brain syndrome.

The Veteran's STRs are missing.  He has been aware of this since 
his first claim was filed and denied.  He has acknowledged the 
fact during his current claim.  He has not submitted any other 
evidence that would tend to support his claim.  Rather, he has 
continued to say that he fell or jumped on a rock in service and 
this lead to the development of his hiatal hernia.  He had also 
said he experienced heartburn in service and this was the 
beginning of his GERD.

The private treatment records developed in conjunction with this 
claim and those contained in the SSA records do not support the 
Veteran's claim.  He is not shown to have a diagnosed hiatal 
hernia in the years prior to 1990.  The 1974-1975 hospitalization 
records do not record longstanding symptoms of heartburn; rather 
they relate acute symptoms associated with appendicitis.  
Contrary to the Veteran's assertion, there is no evidence from 
that hospitalization that any evaluation of his esophagus was 
undertaken.  It is reasonable to conclude that if such an 
evaluation was done, and the scarring claimed by the Veteran was 
noted, it would have also been noted in the discharge summary.  
Also, the Veteran would have reported this in his later treatment 
records and not just to VA.  There is no record of such a comment 
or report by him as to there being such findings in 1975.  

He did relate a history of a hiatal hernia in March 1990, a time 
prior to his July 1990 head injury.  However, he did not relate 
any treatment for it, nor did he relate a history of symptoms 
going back to service.  The records associated with his 
hospitalization for residuals of his fall in July 1990 are also 
negative for a hiatal hernia or GERD.  The Veteran underwent a 
thorough examination due to the circumstances of his injuries.  

The endocrinology entry from November 1999 shows the Veteran had 
a history of hiatal hernia without any further information.  The 
Veteran then had a specific examination to address complaints of 
nausea and vomiting in June 2000.  There was no evidence of a 
hiatal hernia and no finding of GERD.  Later private records, in 
the 2000s, record symptoms of GERD and that the Veteran treated 
with Nexium, but there was no evidence to link the GERD to 
service.

The first objective evidence of a diagnosis of a hiatal hernia is 
the VA EGD report of February 2008.  Earlier records from 2006 
report symptoms of GERD treated with Nexium but do not relate 
either diagnosis to service.

The VA examiner in February 2008 opined that it was less likely 
than not that the Veteran's GERD was related to his military 
service.  He said that GERD was a common and an obesity-related 
diagnosis and said to be age apropos to the Veteran.  The 
examiner also noted that there was a lack of treatment from 1955 
to 1991 as noted in the medical evidence of record.  

The VA examiner from May 2010 provided a thorough review of all 
of the evidence of record.  She found the Veteran's recitation of 
his medical history to be unreliable.  She provided examples of 
why she had made such a determination.  She related the Veteran's 
GERD to his obesity and not to service.  As with the prior 
examination report, she also said that the medical evidence of 
record did not show that the Veteran's claimed disabilities were 
present in service or that his GERD and hiatal hernia were 
related to service.

The Board notes that lay evidence in the form of statements or 
testimony of the Veteran is competent to establish evidence of 
symptomatology where symptoms are capable of lay observation.  
See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Also the absence of 
contemporaneous treatment records is not dispositive.  See 
Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006).  However, 
even though the Veteran's STRs are missing, he has stated that he 
did not seek treatment for his claimed symptoms of heartburn 
during service.  Thus, the STRs would not be expected to 
demonstrate evidence of symptomatology in service.

In some cases, under 38 U.S.C.A. § 1154(a) (West 2002), lay 
evidence can be sufficient to establish diagnosis of a condition.  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see 
also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran has stated his lay opinion as to why he 
believes he has GERD and a hiatal hernia that are related to 
service.  He believes his hiatal hernia was caused by his falling 
on a rock and that his claimed symptoms of heartburn in service 
were actually GERD.  However, the Veteran also claimed that he 
suffered a broken rib in service as a result of the falling on a 
rock.  The evidence shows that he did not have a broken rib in 
1975 and that a possible broken rib was noted in July 1990 after 
his fall.  Even if the occurrence of the falling event were to be 
conceded, the Veteran is not competent to relate his hiatal 
hernia to such an event.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (When the determinative issue involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.)

Further, both examiners noted the long absence of any treatment 
for the claimed disabilities.  Although the lack of treatment is 
not the test for continuity of symptomatology, it is relevant in 
assessing the Veteran's claim.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors concerning 
a claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a disease 
was incurred in service which resulted in any chronic or 
persistent disability.)  The examiners reviewed the medical 
records, particularly the private medical records, and determined 
that they did not support a finding of hiatal hernia that was 
related to service.  Further, with consideration of the Veteran's 
claimed symptomatology of heartburn, both examiners concluded 
that it was not evidence of GERD.  They attributed the Veteran's 
GERD to his obesity.  The VA GI examiner also noted the Veteran's 
obesity, and diet, at the time of his examination in January 
1991.  Thus, a continuity of symptomatology for GERD is not 
established by the evidence of record.

The only evidence in favor of the Veteran's claim are his lay 
statements, which are not persuasive evidence in this case.  The 
VA medical examiners have provided a full review of the records 
and reasoned opinions that are against the claim of service 
connection.  For the reasons articulated by the examiners and 
because of the absence of records showing any treatment for so 
many years, the Board finds the Veteran's statements of continued 
symptoms since service to be incredible.  The Board finds that 
the preponderance of the evidence is against the Veteran's claim.  
His claim for service connection for a gastrointestinal 
disability, to include hiatal hernia and GERD, is denied.

The Board has considered the doctrine of reasonable doubt, but 
finds that the record does not provide an approximate balance of 
negative and positive evidence on the merits.  The Board is 
unable to identify a reasonable basis for granting service 
connection.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 
2010)), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Veteran submitted his claim in January 2007.  The RO wrote to 
him in March 2007.  The Veteran was advised of the evidence 
required to reopen his claim for service connection.  As other 
service connection issues were included, he was also informed on 
the evidence needed to substantiate a claim for service 
connection.  He was further advised of the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence on 
his behalf.  The RO informed the Veteran on the types of evidence 
he could submit that would support his claim for service 
connection.  He was asked to submit any medical evidence that he 
had.  Finally, the letter provided the Dingess notice elements 
regarding how VA determines disability ratings and effective 
dates.  

The Veteran submitted a statement in support of his claim in May 
2007.  He acknowledged that his STRs were not available.  He 
provided argument for why he believed he should be given the 
benefit of the doubt because of his missing records.  

The Veteran's claim was denied in February 2008.  He submitted 
his NOD in March 2008 and perfected his appeal in December 2008.

The Board reopened the Veteran's claim remanded the case for 
additional development in November 2009.

Additional evidence was added to the record and the claim was re-
adjudicated in November 2010.  The claim remained denied and the 
Veteran was issued a SSOC that addressed the evidence of record 
and the basis for the continued denial of the claim.

The Veteran has not disputed the contents of the VCAA notice in 
this case.  He was afforded a meaningful opportunity to 
participate in the development of his claim.  He was provided the 
necessary information on how to reopen his claim, which he did, 
and to substantiate his claim for service connection and given 
examples of the types of evidence that would be beneficial in 
that endeavor.  He was asked to submit evidence or identify 
evidence that the RO could obtain on his behalf.  He identified 
medical evidence and SSA records that were obtained.  He was 
provided notice that other records were not available.  Thus, the 
Board is satisfied that the duty-to-notify requirements under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the Veteran's claim has been obtained.  As noted, 
his STRs are not available and presumed destroyed in the fire at 
the NPRC.  The Veteran also alleged treatment by VA soon after 
his discharge.  The RO made multiple attempts to secure the VA 
records but was not successful.  Negative replies to the requests 
were received.  The Veteran was contacted and informed that the 
records were not found.  

The Board remanded his claim for additional development.  His SSA 
records were obtained.  He was afforded two VA examinations.  
Private treatment records identified by the Veteran were obtained 
as were available VA records.  He elected to not have a hearing 
in his case.  He identified no other information or evidence that 
would support his claim.  

The Board notes that the Court, also held in Barr that "once the 
Secretary undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, he must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided."  Barr, 21 Vet. App. at 311.  An opinion is considered 
adequate when it is based on consideration of the appellant's 
prior medical history and examinations and also describes the 
disability in sufficient detail so that the Board's evaluation of 
the claimed disability will be a fully informed one.  See Stefl 
v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a 
medical opinion "must support its conclusion with an analysis 
that the Board can consider and weigh against contrary 
opinions").

The examinations in this case meet the above requirements.  The 
examiners provided a detailed history of the Veteran's service, 
and his claimed symptoms in service and after.  They also 
provided a thorough review of the medical evidence of record and 
the several factors considered in reaching their conclusions and 
opinions.  The examinations were adequate and provided the Board 
with sufficient detail to make a fully informed decision.  

The Board finds that VA has satisfied its duty to notify and 
assist.  The Veteran has not identified any other pertinent 
evidence, not already of record.  The Board is also unaware of 
any such evidence.


ORDER

Entitlement to service connection for a gastrointestinal 
disability, to include hiatal hernia and GERD, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


